In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00049-CV
      ___________________________

  IN THE INTEREST OF K.J., A CHILD




  On Appeal from the 158th District Court
         Denton County, Texas
      Trial Court No. 20-5129-158


Before Birdwell, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Father appeals the termination of his parental rights to his child K.J. 1 See Tex.

Fam. Code Ann. § 161.001(b)(1)(N), (O), (2). We affirm.

      Father’s counsel filed a motion to withdraw and an Anders brief stating that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744–45, 87

S. Ct. 1396, 1400 (1967); In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth

2003, order), disp. on merits, No. 2-01-349-CV, 2003 WL 2006583 (Tex. App.—Fort

Worth May 1, 2003, no pet.) (per curiam) (mem. op.). Counsel’s brief presents the

required professional evaluation of the record demonstrating why there are no

arguable grounds for appeal. Furthermore, in compliance with Kelly v. State, counsel

provided Father with a copy of the Anders brief, informed Father of his right to file a

pro se response, and gave Father a means to access the appellate record. 436 S.W.3d

313, 319 (Tex. Crim. App. 2014). Father did not file a response.

      In the Anders context, we must independently examine the record to determine

if any arguable grounds for appeal exist. See In re C.J., 501 S.W.3d 254, 255 (Tex.

App.—Fort Worth 2016, pets. denied). When performing this analysis, we consider

the record, the Anders brief, and any pro se response. In re P.C., No. 02-20-00313-CV,

2021 WL 520585, at *1 (Tex. App.—Fort Worth Feb. 11, 2021, pet. denied)

(per curiam) (mem. op.).


      1
       We use aliases to protect the child’s identity. See Tex. Fam. Code Ann.
§ 109.002(d); Tex. R. App. P. 9.8(b)(2).

                                           2
      After careful review, we agree with counsel that this appeal is without merit.

We affirm the judgment terminating Father’s parental rights to K.J. Counsel’s motion

to withdraw is denied; counsel remains appointed through proceedings in the supreme

court unless otherwise relieved. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order).

                                                      Per Curiam

Delivered: May 19, 2022




                                           3